Citation Nr: 1522951	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-15 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence was received to reopen a claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, and if so, whether service connection for that disability is warranted.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 through January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen the Veteran's claim for service connection for paranoid schizophrenia.  The Veteran has perfected a timely appeal of that decision.

The Veteran requested initially that a Board hearing be scheduled in this appeal.  That request was withdrawn on the Veteran's behalf in arguments received from the Veteran's representative in September 2014.

The issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1965 Board decision denied the Veteran's original claim for service connection for schizophrenia; notice of that decision was mailed to the Veteran on June 13, 1965; and the Veteran did not subsequently appeal that decision.
 
2.  The Veteran most recently sought to reopen his claim for service connection for schizophrenia was denied in a February 2009 Board decision.

3.  The petition to reopen that is the subject of this appeal was received in November 2011.
 
4. The evidence associated with the claims file since the February 2009 Board decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran sustained schizophrenia during his active duty service, or, within one year from his separation from service in January 1974, and moreover, raises a reasonable possibility of substantiating the Veteran's claims for service connection.


CONCLUSION OF LAW

The evidence associated with the claims file since the final February 2009 Board decision is new and material, and the Veteran's claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nonetheless, given the fully favorable actions taken below as to the issue of whether new and material evidence was received to reopen the Veteran's claim, no further notification or assistance in developing the facts pertinent to that matter is required at this time.  Indeed, any such action would result only in delay.

II.  Reopening Claims

The Veteran's original claim for service connection for a testicular disorder was denied in a June 1965 Board decision.  As basis for the denial, the Board determined that the evidence at that time did not show that the Veteran had a psychiatric disorder during his active duty service, or, that his current disorder was not demonstrated within one year from his separation from service.

Over the years, the Veteran has filed numerous petitions to reopen his claim.  Prior to the petition giving rise to this appeal, the Veteran sought to reopen his claim in a February 2004 petition.  That request to reopen his claim was ultimately denied by the Board in a February 2009 decision on the basis that the evidence associated with the claims file up to that point was redundant of other evidence previously received and/or did not raise a reasonable possibility of substantiating the Veteran's claim.  Under 38 U.S.C.A. § 7104(a), the February 2009 Board decision is final.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered. 38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) , "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the Board's February 2009 denial, the evidentiary record included:  the Veteran's claims submissions received to that date; a June 1985 statement from the Veteran; transcript of the Veteran's April 2008 Board hearing; an April 2008 statement received from the Veteran's friend; January 1975 criminal court documents; April 1975 report from Central State Psychiatric Hospital; January 1975 through April 1981 records from City of Memphis Hospital; January 1975 through October 1993 treatment records from The Med; February 1975 through June 1986 records from the State of Tennessee Department of Mental Health; March 1984 through May 1992 unspecified private psychiatric treatment records; December 1987 record from Dr. J.H.A.; December 1985 record from Midtown Mental Health Center; and VA treatment records dated from September 1976 through February 2004.  The Board notes also that the Veteran was afforded a VA examination in October 1987.  The examiner's report that examination was also associated with the record.

The Veteran's current request to reopen his claim was received in November 2011.  Since the February 2009 Board decision was issued, additional evidence has been associated with the record.  This evidence includes records for additional VA treatment received through May 2013 and a June 2014 report from Dr. M.A.S.  Duplicative treatment records from the State of Tennessee Department of Mental Health, Central State Psychiatric Hospital, and City of Memphis Hospital were also received.

The newly received VA treatment records show that the Veteran has been followed regularly for ongoing paranoid schizophrenia that was diagnosed initially in early 1975.  The June 2014 private opinion from Dr. M.A.S. states that the Veteran was reporting the onset of psychiatric symptoms prior to his separation from service, and that those symptoms subsequently worsened shortly after his separation.  Dr. M.A.S. confirmed the previous diagnoses of schizophrenia, and based on her own review of the claims file, opined that the Veteran likely presented schizophrenia symptoms during his active duty service and that the schizophrenia was likely aggravated by stressful events that occurred during service.

Overall, the evidentiary record appears to raise the possibility that the Veteran's schizophrenia may have manifested shortly before his separation from service, progressively worsened, and was diagnosed approximately 12 or 13 months after he was separated from service.  The foregoing evidence thus raises a reasonable possibility of substantiating the Veteran's service connection claim.  Hence, the Board finds that new and material evidence has been received and the low threshold necessary to reopen the claim has been met. Thus, the Veteran's claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, must be reopened.  This claim will next be addressed by the Board on a de novo basis.




ORDER

New and material has been received and the Veteran's claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, is reopened.


REMAND

As noted above, private hospital records from The Med show that the Veteran was hospitalized for mental health observation and treatment from January through February of 1975.  Those records reflect a February 1975 diagnosis of schizoaffective disorder or schizophrenia.  Subsequent private and VA treatment records indicate that, since the initial 1975 diagnosis, the Veteran has been followed and occasionally admitted for in-patient care of schizophrenia.  A June 2014 private treatment record from Dr. M.A.S. indicates that the Veteran reported that he began having some psychiatric symptoms prior to his separation from service and that his symptoms subsequently worsened shortly after he was separated.  Dr. M.A.S. performed a mental status examination of the Veteran and apparently reviewed the claims file.  On the basis of her findings and her review of the file, she opines that the Veteran's schizophrenia likely began during his active duty service, and also, was worsened during service by stressful event.  The Board notes, however, that the service treatment records are wholly silent for any complaints, findings, or diagnoses of a psychiatric nature.

The Veteran was afforded a VA mental health examination in October 1987.  At that time, the Veteran reported aggressive and violent behavior and thoughts and feeling as though people were out to get him.  It is unclear from the examiner's report as to whether a specific diagnosis was rendered.  Moreover, no specific opinion as to the cause or origin of the Veteran's mental health problems was provided.  Accordingly, the October 1987 examination is incomplete for purposes of determining whether the Veteran's schizophrenia is related in any way to his active duty service.  In view of the same, and given the evidence described above, the Veteran should be afforded a new VA examination of his schizophrenia.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered psychiatric treatment since March 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his schizophrenia.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided psychiatric treatment since March 2013.
 
2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his psychiatric disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

A full examination, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner, should be conducted.  The examiner should provide a multi-axial diagnosis that includes an Axis I diagnosis(es) based upon findings from the examination.  For each provided diagnosis, the examiner should specifically discuss how the Veteran has met the DSM-IV criteria for that disorder.  The examiner should also comment upon any psychiatric symptoms or diagnoses shown in the Veteran's service treatment records; VA treatment records; and private treatment records; and if appropriate, provide an explanation as to why he or she does or does not concur with these earlier findings and diagnoses.

For each diagnosed disorder, the examiner should also provide an opinion as to whether it is it at least as likely as not (a 50 percent probability or greater) that the disorder either began during service, or, was otherwise caused by the Veteran's active duty service.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion. The examiner's opinions and rationale should be expressed in a typewritten and legible report.
 
4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


